IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-85,938-01 & WR-85,938-02


                     EX PARTE CURTIS JAMES MCGUIRE, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                        CAUSE NOS. 62375-01-A & 67654-01-A
                          IN THE 47TH DISTRICT COURT
                            FROM POTTER COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of aggravated sexual assault of a child and sexual assault of a child. He was sentenced to

imprisonment for twenty-three and twenty years, respectively.

       On October 18, 2016, orders designating issues were signed by the trial court. The habeas

records have been properly forwarded to this Court by the district clerk pursuant to TEX . R. APP . P.

73.4(b)(5). However, the records have been forwarded without the trial court having resolved the
designated issues in these case. We remand these applications to the 47th District Court of Potter

County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 1, 2017
Do not publish